Dissenting Opinion by
Judge Wilkinson:
I must respectfully disagree with the conclusion of the majority. PURTA, in my opinion, did not provide for the distribution of monies collected from utilities prior to the first day of June, 1970.
*308Section 3(a) of PURTA, 72 P.S. §3273(a), requires public utilities to pay realty taxes to the Commonwealth on the first day of June of each year beginning in 1970. Section 6 (a), 72 P.S. §3276 (a), provides that local taxing authorities, desiring to share in the monies paid to the State, submit a report on or before the first of April of each year beginning in 1971. These reports form the basis, under Section 7, 72 P.S. §3277, for calculating the individual distribution to each local authority. Since the reports contain, inter alia, realty tax equivalents based on rates for the current fiscal year, it is submitted that the reports refer to the distribution of funds collected by the State only during the fiscal year in which the report was filed.
Accordingly, it is my opinion that while the Commonwealth, in 1970, was to collect utility realty taxes under PURTA, it did not have the statutory authority or means —i.e., the reports which were not to be filed until April 1, 1971 — to calculate how such taxes were to be distributed locally, nor did it have the authority to distribute. Thus, the “distribution” element necessary to activate Article VIII, Section 4, of the Pennsylvania Constitution, earlier than July 1, 1970, was absent. It is, therefore, my view that PURTA only provided for the distribution of public utility realty taxes collected after Article VIII, Section 4, became law on July 1,1970.
Judge Blatt joins in this dissent.